Citation Nr: 9917609	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been submitted to reopen claims for entitlement to service 
connection for a right knee disability and a back disability.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  During the pendency of the 
veteran's appeal, the United States Court of Appeals for the 
Federal Circuit overturned the test for new and material 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board notes that the now-current standard for the 
submission of new and material evidence was not in effect at 
the time of the original RO decision.  The veteran's 
representative has contended that the RO should have first 
review of the record in view of the new standard put into 
effect by the Federal Circuit.  As such, due process requires 
that the case be remanded for consideration and 
readjudication by the RO under the guidance provided in 
Hodge.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran and the service 
representative should be advised that 
while the case is on remand status, the 
veteran is free to submit additional 
evidence and argument.  See Kutscherousky 
v. West, No. 98-2267 (U.S. Vet. App. May 
4, 1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The RO should 
allow a reasonable time, but within a 
definite timeframe, for the submission of 
such additional evidence and argument, 
unless need for more time is shown or 
requested by the veteran or his 
representative.

2.  Thereafter, and upon the RO's receipt 
of any additional information or an 
indication from the veteran and his 
representative that there is nothing more 
to submit, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claims of entitlement to service 
connection for a right knee disability 
and a back disability with reference to 
the current standard for the submission 
of new and material evidence as outlined 
in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), and 38 C.F.R. § 3.156 (1998).  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

